Appeal, by permission of an Associate Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Monroe County Court (Patricia D. Marks, J.), entered January 13, 2004. The order denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting defendant of robbery in the first degree, assault in the second degree and grand larceny in the third degree.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed as moot (see People v Wilson, 5 NY3d 778, 779 n [2005]). Present—Martoche, J.P., Smith, Centra, Lunn and Fahey, JJ.